In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-20-00376-CV

ALFRED GABER, Appellant                      §   On Appeal from County Court at Law No. 1


V.                                           §   of Tarrant County (2019-006928-1)


U.S. BANK NATIONAL ASSOCIATION               §   November 18, 2021
AS LEGAL TITLE TRUSTEE FOR
TRUMAN 2016 SC6 TITLE TRUST,                 §   Memorandum Opinion by Chief Justice
Appellee                                         Sudderth

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant Alfred Gaber shall pay all costs of this

appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Bonnie Sudderth
                                            Chief Justice Bonnie Sudderth